Citation Nr: 1243494	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  04-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a separate rating for the service-connected low back disability based on neurological impairment of the right lower extremity.

2.  Entitlement to a separate rating for the service-connected low back disability on the basis of neurological impairment of the left lower extremity.

3.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to November 1985.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2003 and February 2005 rating decisions by the RO.

In the March 2003 rating decision, the RO denied an evaluation in excess of 40 percent for the service-connected lumbar spine injury with degenerative changes.  

In the February 2005 rating decision, the RO denied the Veteran's claim for a TDIU rating.

In August 2006, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the Board.  A transcript of this hearing is associated with the claims file.

In October 2006 and March 2009, the Board remanded the issues of an increased evaluation for the service-connected lumbar spine disability and a TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The purpose of these remands was to undertake additional procedural and evidentiary development.

In January 2011, the Board construed the issues of separate evaluations for neurological impairment of the left and right lower extremities to be part of the appeal for an increased rating for the service-connected lumbar spine disability.

In January 2011, the Board denied the claim for an increased evaluation for the service-connected lumbar spine disability; however, the issues of separate evaluations for neurological impairment of the left and right lower extremities were remanded for further development.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no additional documents pertinent to the present appeal.

In October 2006 and March 2009 remands, the Board referred the issue of whether new and material evidence had been submitted to reopen the claim of service connection for depression to the RO for appropriate action.  The Board once again refers the issue to the attention of the RO.

In March 2009, the Veteran submitted a statement in which he raised a claim of service connection for a cervical spine injury.  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a).  This matter has not been adjudicated by the RO; therefore, the Board does not have jurisdiction and refers the matter to the RO for appropriate action.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is currently service connected for the residuals of a low back injury with degenerative changes.  As noted in the January 2011 remand, pursuant to the rating schedule, associated neurological abnormalities are to be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The January 2011 remand directed the RO to schedule the Veteran for a VA examination "to determine the nature and severity of any neurological impairment of either lower extremity caused by the service-connected lower back disability."

In June 2012, the Veteran was afforded a VA examination in accordance with the January 2011 remand directives.  The examiner noted that the Veteran had normal lower extremity muscle strength, no muscle atrophy, normal sensation to light touch, no radicular pain or any other signs of symptoms due to radiculopathy; no other neurologic abnormalities or findings related to the service connected low back disability were reported.  

The examiner noted that the Veteran regularly used a cane to ambulate; however, he indicated that the Veteran's posture and gait were within normal limits.  

As discussed in the January 2011 remand, previous VA examinations included complaints of numbness, paresthesias, leg and foot weakness, falls, unsteadiness, and right leg pain and numbness.

The findings of the June 2012 VA examination are inconsistent with previous VA examination findings.  Specifically, in a July 2008 VA examination report, the examiner observed an area of decreased sensation involving the right lateral lower leg, and the November 2009 VA examination report noted that the Veteran's left hip flexor exhibited weakness on muscle testing, that a sensory examination revealed an impaired left side, and that the Lasegue's sign was positive on both sides.  

Additionally, the record includes numerous complaints from the Veteran of numbness, tingling, and pain radiating from the low back into the lower extremities.  

A new examination is necessary due to the inconsistencies between the June 2012 VA examination and the evidence in the claims file.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty to return inadequate examination report). 

Additionally, the claim for a TDIU rating is inextricably intertwined with the issues of separate evaluations for neurological impairment of the left and right lower extremities and should be considered on a schedular or extraschedular basis after a decision is rendered on the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

With regard to whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of Compensation and Pension.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for the service-connected low back disability since 2011.  

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain copies of any outstanding records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

The Veteran also should be notified that he may submit medical evidence or treatment records to support his increased rating and TDIU claims. 

2.  After this development has been completed, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed neurological impairment of either lower extremity caused by the service-connected low back disability.

The Veteran's claims folder, including a copy of this remand, must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed. 

The examiner should characterize the findings in terms of the applicable diagnostic codes.  Any necessary diagnostic tests should be completed. 

The examiner is requested to comment on the conflicting evidence of record, namely the absence of neurologic findings referable to the lower extremities in the June 2012 VA examination, and the previous objective findings and subjective complaints of neurologic symptoms referable to the lower extremities.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his service-connected low back disability.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing all indicated development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for a separate evaluation for any neurological impairment of either lower extremities and a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative a fully responsive SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



